EXHIBIT 10.4

 

PRODUCTION SERVICES AGREEMENT

 

This Agreement (the “Agreement”) dated as of September 23, 2004 between Coming
Home Studios, LLC, a limited liability company organized under the laws of the
State of California, whose address is at 6161 Santa Monica Boulevard, Suite 100,
Los Angeles, California 90028 (“Contractor”), on the one hand; and CHS/SRS, LLC,
a limited liability company organized under the laws of the State of California,
whose address is at 6161 Santa Monica Boulevard, Suite 100, Los Angeles,
California 90028 (the “Company”) on the other hand, is made with reference to
the following:

 

A.                                   The Company wishes to provide $1,800,000
(the “Funding Amount”) to finance the Completion (as defined below) and
distribution of the following concert videos (the “Concert Videos”) under the
respective artist agreements set forth on Exhibit A hereto (the “Artist
Agreements”):

 

Duran Duran

Boz Scaggs—Jazz

Boz Scaggs—Greatest Hits

Godsmack

All Access

 

B.                                     The Company desires to engage Contractor
to produce the Concert Videos.

 

In consideration of the mutual promises and covenants set forth herein, the
parties hereto agree as follows:

 

1.                                       Services.

 

A.                                   Subject to the terms and conditions set
forth herein, the Company engages Contractor, and Contractor accepts such
engagement on an independent contractor basis, to perform all production
services and provide all other services, personnel, materials and elements
requested by the Company or otherwise necessary, desirable or appropriate for
the production, completion and delivery to the Company of the Concert Videos
(the “Services”), including, but not limited to, (i) all equipment, stage/set
construction material for the Concert Videos; (ii) all transportation services
or arrangements for the Concert Videos; (iii) ensuring compliance with Artists
Agreements; (iv) sound editing and mixing; (v) music editing; (vi) rough cut and
final edits of the Concert Videos; (vii) coordinating all budgeting and
accounting activities (and in the event that the cost to complete the Concert
Videos exceeds the Funding Amount, any such excess costs shall be paid by
Contractor or by additional funding contributed by the Company in accordance
with the Company’s Operating Agreement); (vii) coordinating the hiring of all
above-the-line and below-the-line personnel; (ix) coordinating all
pre-production, production and post-production schedules subject to the
Company’s prior written approval; (x) obtaining all necessary and customary
legal clearances; (xi) ensuring compliance with all applicable laws and
governmental regulations and guild agreements, if any; (xii) obtaining all
production-related

 

--------------------------------------------------------------------------------


 

agreements prepared by Contractor’s business and legal affairs personnel;
(xiii) providing written reports (including cost, schedule and progress reports)
to the Company as to all development, pre-production, production, and
post-production activities; and (xiv) any other services necessary to produce,
Complete and deliver ready for exhibition and/or exploitation the Concert
Videos.  The Concert Videos will consist of footage from live concert
performances by the artists as set forth in each respective Artist Agreement. 
The Concert Videos will be comprised of music performances totaling not less
than 90 minutes for exploitation in domestic and foreign television markets, not
less than 60 minutes for an alternate television version, and not less than 120
minutes for exploitation in domestic and foreign home video markets (including,
but not limited to, VHS and DVD). The Company at any time may inspect and/or
cause to be inspected the production of the Concert Videos and the performance
of the Services, and the Company may make objections thereto to Contractor,
which Contractor agrees to promptly correct.

 

B.                                     Contractor agrees that all contracts and
agreements with persons or entities rendering services, furnishing facilities,
equipment or other material or granting rights in connection with such
production, completion and delivery shall be entered into in Contractor’s name,
shall be fully assignable to the Company and shall contain the terms and
conditions customary in the United States  entertainment industry for the
applicable type of services, material or rights being rendered, furnished or
granted. It is expressly understood that all rights and benefits flowing to
Contractor under each such contract and agreement shall inure to the benefit of
the Company and shall be deemed, and hereby are, irrevocably assigned to the
Company throughout the universe in perpetuity concurrently with the
effectiveness of such contract or agreement.  Notwithstanding anything herein to
the contrary, all copyrights to the Concert Videos shall be co-owned by
Contractor and the artists under the respective Artist Agreements, provided,
however, that all proceeds received by the Contractor in respect of its
ownership interest in the copyrights shall be contributed by the Contractor to
the Company in accordance with the Operating Agreement of the Company.

 

C.                                     Contractor hereby agrees that Contractor
has entered into or will enter into valid and binding written agreements with
all persons or entities rendering services in connection with the Concert Videos
which shall provide, among other things, a representation and warranty from
every person and entity who contributes to the creation of the Concert Videos,
whether under employment or engagement to Contractor by formal agreement or
otherwise (each, a “Contributor”), that the results and proceeds of all the
Contributor’s services shall be a “work-made-for-hire” within the meaning of the
U.S. Copyright laws (and to the extent any such results and proceeds are not
deemed a “work-made-for-hire”, all rights in such results and proceeds shall be
automatically and irrevocably assigned to Contractor throughout the universe in
perpetuity), that the Contributor waives all moral rights in connection with the
Concert Videos together with any other rights which are not capable of
assignment, that the Contributor agrees not to make unauthorized disclosure or
use of the Company’s proprietary information, that the Contributor agrees to
execute any further documentation relating to such transfer or waiver or
relating to the results and proceeds of Contributor’s services at the request of
Contractor, failing which Contractor, or the Company as Contractor’s
attorney-in-fact, is authorized to execute same as Contributor’s
attorney-in-fact, and that the Contributor will look solely to Contractor for
payment of compensation for all services in connection with the Concert Videos.
Contractor hereby agrees to make or cause to be made when due all payments which
may be required to be

 

2

--------------------------------------------------------------------------------


 

remitted to persons or entities rendering services or furnishing equipment,
facilities, rights or other material to Contractor in connection with the
Concert Videos and to make such deductions and withholdings from and payments on
account of such sums, including, without limitation, all payments of taxes and
other contributions which have arisen or may arise out of the services to be
rendered or the equipment, facilities, rights or other material to be furnished
by any Contributor in connection with the Concert Videos as are required or
permitted to be deducted and withheld from or paid on account of sums paid to
the Contributor under the provisions of applicable laws or regulations or
applicable union or guild agreements, if any.

 

D.                                    Contractor shall keep and maintain books
and records with respect to the production of the Concert Videos which books and
records any member of the Company or its designee shall have access to at all
times reasonably required by any member of the Company and which shall be
subject to audit and inspection by the Company or its designee at any time. Said
books and records, along with vouchers, receipts and other documents and
information reflecting all receipts by Contractor and all expenses and charges
incurred by Contractor in connection with the production of the Concert Videos,
shall be the sole property of the Company.

 

2.                                       Start Date.  Contractor’s engagement
hereunder shall commence on or about the date hereof.

 

3.                                       Delivery.  Contractor agrees to deliver
for distribution Complete Concert Videos in accordance with the delivery
schedule set forth as Exhibit “B”, which is attached hereto and incorporated
herein by this reference.  “Complete” or “Completion” shall mean, with respect
to any Convert Video, delivery by Contractor of an authored DVD master of the
Concert Video ready for replication and distribution, including without
limitation video, sound track, graphics, packaging (including approved Coming
Home Studios LLC and SRS Labs, Inc. ad slicks and promotional materials),
artwork and screen capture, as applicable, in accordance with standard industry
practices.  Contractor acknowledges that time is of the essence.

 

4.                                       (a)  Compensation & Expenses.  As
complete consideration for all of Contractor’s services hereunder and for all
rights granted and to be granted hereunder by Contractor, provided Contractor is
not in breach or default hereof, Contractor shall be entitled to receive the
following production fees:

 

Concert Video

 

Production Fee

 

Duran Duran

 

$

200,000

 

Godsmack

 

$

75,000

 

Boz Scaggs

 

$

90,000

(aggregate, Jazz and Greatest Hits)

All Access

 

$

—

 

Total

 

$

365,000

 

 

3

--------------------------------------------------------------------------------


 

(b)  Allocation of Funding Amount; Costs and Expenses.  The Contractor and the
Company agree that the Funding Amount shall be allocated for accounting purposes
among the Concert Videos as follows:

 

Concert Video

 

Funding Amount

 

Duran Duran

 

$

860,000

 

Godsmack

 

$

340,000

 

Boz Scaggs Jazz

 

$

175,000

 

Boz Scaggs Greatest Hits

 

$

175,000

 

All Access

 

$

250,000

 

Total

 

$

1,800,000

 

 

Contractor shall be responsible for the payment of all costs and expenses in
connection with the production of the Concert Videos, and the completion and
delivery of the elements and materials in connection therewith, including, but
not limited to, all fees, compensation, and expenses due in connection with the
services of all above-the-line and below-the-line personnel engaged or employed
in connection with the Concert Videos, and obtaining all underlying rights,
licenses, clearances or permissions, including licenses for music
synchronization, music performance and literary and other material (except as
otherwise owned or controlled by the Company).  Notwithstanding the foregoing,
in the event that the actual cost to produce the Concert Videos exceeds the
Funding Amount, Contractor shall be responsible for all overages unless such
overages are funded by additional funding from the Company in accordance with
the Company’s Operating Agreement.  All profits, losses and cash distributions
in respect of the Concert Videos are to be allocated pursuant to the terms of
the Company Operating Agreement

 

5.                                       Tax Treatment.  In the event it is
determined by the Company, in its sole discretion, to elect to create a
structure in order to qualify for favorable tax treatment, tax relief and/or tax
shelter arrangements in connection with the Concert Videos, Contractor hereby
agrees to fully cooperate in connection therewith, including such efforts as may
be required in contracting with third parties in order to facilitate the
aforementioned purposes. It is expressly understood and agreed that any and all
tax relief or benefits relating hereto shall accrue and be payable solely to the
Company. The terms of any such election will be set forth, if at all, in an
amendment to this Agreement or in any “long form” formal agreement that may be
entered into by the parties hereto in connection with the subject matter hereof.

 

6.                                       Subcontractors.  All work performed by
such key subcontractor(s) shall be warranted to the same extent as that
performed by Contractor, and Contractor shall remain responsible for the actions
of such third parties.

 

7.                                       Key Personnel.  Contractor warrants and
represents that Daniel E. Catullo, III shall be available on a non-exclusive,
but first-priority basis to perform producer services on, and oversee production
of, the Concert Videos; and has or will have a valid employment agreement with
Contractor, and will continue his employment with Contractor until delivery of
all Concert Videos under this Agreement.

 

8.                                       Independent Contractor.  It is
understood and agreed that Contractor is acting as an independent contractor in
the performance of the services hereunder, and nothing herein contained shall be
deemed to create an agency relationship between Contractor and the Company.
Contractor shall in no event be entitled to participate in, or to receive any
benefits

 

4

--------------------------------------------------------------------------------


 

from, any of the Company’s benefit or welfare plans, specifically including, but
not limited to, coverage under the Company’s workers’ compensation program. the
Company shall have no obligation whatsoever to compensate Contractor on account
of any damages or injuries which Contractor may sustain as a result or in the
course of the performance of Contractor’s services hereunder. Contractor shall
be solely responsible for the payment of all Federal and state income taxes,
social security taxes, Federal and state unemployment insurance and similar
taxes and all other assessments, taxes, contributions or sums payable with
respect to the Contractor and/or Contractor’s employees and Subcontractors as a
result of or in connection with the services performed by Contractor hereunder
and Contractor shall file all returns and reports with respect to any of the
foregoing. The exercise by the Company of its rights of direction, control and
approval under this Agreement shall not operate to relieve Contractor of its
obligations; nor shall it create any agency, employment or partnership between
Contractor and the Company; nor shall it render the Company to be the employer
or supervisor of Contractor or any of its employees nor shall it create any
liability on the part of the Company as such.

 

9.                                       Representations & Warranties.

 

A.                                   Contractor represents and warrants that:
(i) Contractor is a duly organized and existing limited liability company and is
presently in good standing under the laws of the state, province and/or country
of its organization; (ii) the consent of no other person or entity is necessary
for Contractor to enter into and fully perform this Agreement and Contractor has
not done and will not do any act and has not made and will not make any grant,
assignment or agreement which will or might conflict or interfere with the
complete enjoyment of all of the Company’s rights hereunder; (iii) the Concert
Videos shall be of first-class quality and shall have at least the same
production standards as works produced by first-class producers of feature
length motion pictures for home video distribution and network television
broadcast; (iv) all material composed or created by Contractor hereunder shall
be original with Contractor and shall not infringe upon or violate the privacy
of, or constitute a libel or slander against, or violate any common law
statutory right or any other right of any person, firm, or corporation; and
(v) none of the rights herein granted or agreed to be granted to or vested in
the Company has been transferred to any third party and all said rights are free
of any liens, claims and encumbrances whatsoever in favor of any third party. 
None of said rights or any right to exercise the same has been in any way
limited, diminished or impaired, there being no claims, litigation or other
proceedings pending or threatened adversely affecting the Company’s rights
hereunder.

 

B.                                     The Company represents and warrants that:
(i) the Company is a duly organized and existing limited liability company and
is presently in good standing under the laws of the state, province and/or
country of its incorporation; (ii) the consent of no other person or entity is
necessary for the Company to enter into and fully perform this Agreement;
(iii) all material provided by the Company to Contractor shall be original with
the Company and/or owned and controlled by the Company, and shall not infringe
upon or violate the privacy of, or constitute a libel or slander against, or
violate any common law statutory right or any other right of any person, firm,
or corporation.

 

5

--------------------------------------------------------------------------------


 

10.                                 Indemnification.

 

A.                                   Contractor shall defend, hold harmless and
indemnify the Company and its subsidiaries, its Members, related and affiliated
companies, assignees and licensees, and the officers, directors, employees and
agents of each of the foregoing and hold it and them harmless from and against
any and all claims, demands, causes of action, losses, liabilities and expenses
(including, without limitation, attorneys’ fees) in connection with any third
party claim or action arising out of the breach of any of Contractor’s
representations, warranties or agreements herein.

 

B.                                     The Company shall defend, hold harmless
and indemnify Contractor and its subsidiaries, related and affiliated companies
and the officers, directors, employees and agents of each and to hold it and
them harmless from and against any and all claims, demands, causes of action,
losses, liabilities and expenses (including, without limitation, attorneys’
fees) in connection with any third party claim or action arising out the breach
of any of the Company’s representations, warranties or agreements herein,
excluding such matters as are covered by Contractor’s indemnification of the
Company hereunder or which result from Contractor’s tortious conduct.

 

11.                                 Insurance.  Contractor shall, at
Contractor’s cost and expense, procure and maintain in full force and effect at
all times during production of the Concert Videos a comprehensive general
liability policy (including, but not limited to, providing coverage for loss or
damage to the delivery materials and other production elements), worker’s
compensation and event cancellation, errors and omissions and such other
insurance policies as are customarily required by the Company. Contractor shall
deliver to the Company upon execution of this Agreement evidence satisfactory to
the Company of such insurance coverage in the form of valid insurance
certificates listing the Company as a named additional insured. The foregoing
policies must cover claims, regardless of when raised, based on occurrences
relating in any way to the Services and/or the Concert Videos and shall include
a provision requiring the insurer to give the Company prompt written notice, not
exceeding thirty (30) days, of any cancellation or modification. The errors and
omissions policy must remain in full force and effect for a period of
seven (7) years from the date of completion of the Concert Videos. Contractor
shall promptly replace any insurance which has been cancelled or modified.

 

12.                                 Publicity.  No publicity or public
announcements by Contractor regarding the business relationship set forth herein
shall be made without prior written consent of the Company, provided, however
that nothing herein shall prohibit any member of the Company from making any
disclosure regarding this Agreement or the business relationship set forth
herein which may be required under applicable law, as determined in the sole
discretion of such member.

 

13.                                 No Obligation.  The Company shall not be
obligated exhibit, distribute, transmit, advertise, exploit or otherwise make
use of the Concert Videos or any of the Results and Proceeds created by or
worked upon by Contractor.

 

6

--------------------------------------------------------------------------------


 

14.                                 Termination.

 

A.                                   The Company may, by written notice to
Contractor, terminate this Agreement if Contractor is in material breach of any
term, condition or provision of this Agreement, which breach is not cured within
five (5) days after receiving written notice of such breach, if curable;
provided that if Contractor has previously been notified of a curable material
breach of this Agreement, and has cured such breach, Contractor shall not be
entitled to any additional opportunity to cure such, or subsequently similar,
breaches of this Agreement. (For purposes of clarification, in the event
Contractor fails to timely deliver materials, is provided written notice from
the Company of a breach, cures, and then subsequently fails again to timely
deliver materials, Contractor shall not be entitled to cure such subsequent
breach.)

 

B.                                     The Company reserves its right to
terminate this Agreement without any further obligation to Contractor if the
development or production of the Concert Videos is terminated. In the event the
development or production of the Concert Videos is terminated at the Company’s
election, and not as a result of a breach by Contractor, the Company shall pay
Contractor all non-cancelable, fully burdened and accrued payments through the
date of such termination within thirty (30) business days of terminating this
Agreement.

 

15.                                 Remedies.  In the event of any breach of
this Agreement by the Company, Contractor’s rights shall be limited to the
right, if any, to seek money damages in an action at law. The Company waives any
right to rescind the rights granted to the Company hereunder (all of which
rights shall immediately and fully vest with the Company) and waives any right
to enjoin the development, production, promotion, distribution or other
exploitation of the Concert Videos (or any part thereof). Contractor hereby
agrees that the Company shall be entitled to seek injunctive and other equitable
relief to restrain, enjoin or prevent the breach of any obligation herein by
Contractor, in addition to any other rights which the Company may have; however,
pursuit by the Company of one remedy shall not be construed as a waiver of any
other remedy. The failure or delay of the Company to enforce any of its rights
hereunder shall not be deemed a waiver of any kind.

 

16.                                 Assignment.  This Agreement shall not be
assigned by Contractor or modified except by mutual written agreement between
Contractor and the Company. In addition, the Company shall have the right to
assign this Agreement (or any of its rights hereunder) to any person, firm or
corporation. The Company shall be released and discharged from the obligations
so assumed if such person, firm or corporation is financially responsible and
assumes in writing the obligations of the Company hereunder.

 

17.                                 Attorneys’ Fees.  If any legal action arises
under this Agreement or by reason of any asserted breach of it, the prevailing
party shall be entitled to recover all costs and expenses, including all
reasonable attorneys’ fees, incurred in enforcing or attempting to enforce any
of the terms, covenants or conditions, and all of the costs and expenses,
including, reasonable attorneys’ fees, incurred in any appeal from an action
brought to enforce any of the terms, covenants or conditions hereof.

 

18.                                 Governing Law; Venue; Jurisdiction.  This
Agreement shall be governed by and construed in accordance with the laws of the
United States and the State of California, without

 

7

--------------------------------------------------------------------------------


 

regard to conflict of law principles. Contractor agrees that any suit, action or
proceeding arising out of or relating to this Agreement or any of the
transactions contemplated herein (including without limitation, tort claims)
shall be instituted and prosecuted under the exclusive jurisdiction of any state
or Federal court empowered to enforce this Agreement located in Los Angeles
County, California and waives any objection thereto on the basis of personal
jurisdiction or venue. However, the Company may, in its sole and exclusive
discretion, exercise the option to initiate (or to dismiss its suit, action or
proceeding in California and then initiate) any such suit, action or proceeding
in any court of competent jurisdiction in any territory in which Contractor is
present or conducts business or other activities. In any suit, action or
proceeding initiated in any state or Federal court in California, Contractor
irrevocably submits to the jurisdiction and venue of all state and Federal
courts of California and waives any and all objection to such jurisdiction that
Contractor  may have under the laws of the State of California or the United
States and also waives any right to challenge the convenience of California as
an appropriate forum.

 

19.                                 Severability.  If any provision of this
Agreement shall for any reason be declared by a court of competent jurisdiction
to be invalid, illegal, unenforceable, inoperative or otherwise ineffective,
that provision shall be limited or eliminated to the minimum extent necessary so
that this Agreement shall otherwise remain in full force and effect and
enforceable.

 

20.                                 Paragraph Headings.  Paragraph headings are
for ease of reference only and shall not have any effect upon the construction
of this Agreement or any of the terms or provisions hereof.

 

21.                                 More Formal Agreement.  The parties hereto
may enter into a more formal agreement containing the foregoing and such other
standard terms and conditions customarily included in the Company’s agreements
of this type (including, but not limited to, force majeure, termination,
insurance, security interests, incapacity and default, confidentiality, name and
likeness/publicity, notices, etc.) which are incorporated herein by this
reference. However, until such time as said more formal agreement is executed by
the parties hereto, if ever, this Agreement shall constitute the sole and
complete and binding agreement between the parties regarding the subject matter
hereof.

 

22.                                 Counterparts.  This Agreement may be
executed in counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. One or more
executed counterparts of this Agreement may be delivered by facsimile, with the
intention that they shall have the same effect as an original executed
counterpart hereof.

 

[Signature Page Follows]

 

8

--------------------------------------------------------------------------------


 

[Signature Page to Production Services Agreement]

 

IN WITNESS WHEREOF, Contractor and the Company have duly executed this Agreement
as of the date first written above.

 

CHS/SRS, LLC

COMING HOME STUDIOS, LLC

(the “Company”)

(“Contractor”)

 

 

By:

COMING HOME STUDIOS LLC

 

 

Its:  Manager

/S/ DANIEL E. CATULLO III

 

 

By:  DANIEL E. CATULLO III

 

Its:  Manager

By:

/S/ DANIEL E. CATULLO III

 

 

 

DANIEL E. CATULLO III

 

 

 

9

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

ARTIST AGREEMENTS

 

1.               Artist agreement between CHS and Duran Duran Ltd. dated March
1, 2004;

 

2.               Operating agreement between CHS and Duran Duran L & I dated as
of May 8, 2004              relating to DD/CHS, LLC;

 

2.               Artist agreement between CHS and Godsmack Partnership dated
March 18, 2004;

 

3.               Artist agreement between CHS and Gray Cat Records, Inc. dated
as of April 11, 2003 executed August 18, 2003; and

 

5.               Unexecuted Distribution Agreement between CHS and Ideal
Entertainment dated May 21, 2004.

 

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

DELIVERY DATES

 

Boz Scaggs—Greatest Hits

 

August 3, 2004

Godsmack

 

September 13, 2004

All Access

 

October 2004

Boz Scaggs—Jazz

 

January 2005

Duran Duran

 

March 2005

 

--------------------------------------------------------------------------------